 Case: 1:14-cv-01748 Document #: 3263 Filed: 03/17/21 Page 1 of 2 PageID #:78619




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  IN RE: TESTOSTERONE                                MDL No. 2545
  REPLACEMENT THERAPY
  PRODUCTS LIABILITY LITIGATION                      Master Docket Case No. 1:14-cv-01748

                                                     Honorable Matthew F. Kennelly


  THIS DOCUMENT RELATES TO:

  Liston v. Actavis, Inc., et al.                    Case No. 1:16-cv-01261



              SUPPLEMENTAL RESPONSE TO JOINT STATUS REPORT
       Seeger Weiss LLP respectfully submits this Supplemental Response to Joint Status Report

related to the above-captioned matter. Since filing the Response to Joint Status Report (Dkt no.

3250), we have continued our outreach to Mr. Liston’s surviving daughter, Elizabeth Liston, to

obtain a copy of the probated Will. Ms. Liston advised our office yesterday that the probate

proceeding filed in Jasper County, Illinois, remains pending and has been delayed due to COVID-

related issues. We are attempting to contact Ms. Liston’s probate counsel to gain a clearer

understanding of the underlying reasons for the delay, including an expected timeframe for

resolution, and will report to the Court further as soon as we are able to do so. In the interim, we

respectfully request that the Court grant Ms. Liston a 30-day extension, up to and including April

16, 2021, to obtain the necessary authority through the probate process.


Dated: March 17, 2021                                        Respectfully submitted,

                                                             /s/Asim M. Badaruzzaman
                                                             Asim M. Badaruzzaman
                                                             Christopher A. Seeger
                                                             David R. Buchanan

                                                 1
  Case: 1:14-cv-01748 Document #: 3263 Filed: 03/17/21 Page 2 of 2 PageID #:78620




                                                           SEEGER WEISS LLP
                                                           55 Challenger Road, 6th Floor
                                                           Ridgefield Park, NJ 07660
                                                           (973) 639-9100 (Telephone)
                                                           (973) 679-8656 (Fax)
                                                           abadaruzzaman@seegerweiss.com
                                                           cseeger@seegerweiss.com
                                                           dbuchanan@seegerweiss.com

                                                           Counsel for Plaintiff

                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 17, 2021, a copy of the foregoing Response to Joint Status

Report was electronically filed with the Clerk of Court via CM/ECF, which will electronically

send notice of this filing to all attorneys of record.

                                                           /s/Asim M. Badaruzzaman
                                                           Asim M. Badaruzzaman




                                                   2
